Case: 11-10488   Date Filed: 04/04/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-10488
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:10-cv-21560-JAL



HARSH SHARMA,
MD MBBS, et al.,

                    Plaintiff - Appellant,

versus

SUSAN JOHNSTON,
DOH, BOM, et al.,
FLORIDA BOARD OF MEDICINE,

                    Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 4, 2013)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
                Case: 11-10488       Date Filed: 04/04/2013      Page: 2 of 5


       Harsh Sharma, a medical doctor who had his license revoked by the Florida

Board of Medicine, part of the Florida Department of Health, appeals pro se the

district court’s grant of summary judgment in favor of the Appellees on Sharma’s

civil rights complaint filed pursuant to 42 U.S.C. § 1983. The Board revoked

Sharma’s license as the result of three separate administrative complaints. Sharma

alleged that he did not receive due process in that he never received notice of the

administrative proceedings against him. After reviewing the briefs and record on

appeal, we affirm.

       We begin by dispensing with a jurisdictional argument raised by Appellees

on appeal. Appellees contend that the district court lacked jurisdiction to consider

Sharma’s complaint under the Rooker-Feldman doctrine1 because Sharma

previously raised his due process concerns in his direct appeal of the administrative

adjudication filed in Florida state court.

       Jurisdictional questions may be raised at any point during litigation, and we

review them de novo. Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d 1283, 1287

(11th Cir. 2011).       Under the Rooker-Feldman doctrine, where a state-court

judgment has been issued prior to the commencement of a federal action, the

district court lacks jurisdiction to review complaints seeking district court review

of the state-court judgment. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir.

       1
        This doctrine derives from Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923),
and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
                                               2
              Case: 11-10488    Date Filed: 04/04/2013   Page: 3 of 5


2009). More specifically, the doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings.” Id. at 1274 (quoting Exxon Mobile Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284–85, 125 S. Ct. 1517, 1521–22 (2005)).

      We decline to apply the Rooker-Feldman doctrine here because Sharma does

not argue that a state-court judgment caused him harm.           Instead, Sharma’s

complaint in the federal district court—like the state-court action—alleged that a

state agency deprived him of a property interest without due process. The mere re-

litigation of a claim does not deprive a federal court of jurisdiction under Rooker-

Feldman. See Nicholson, 558 F.3d at 1273–74. Therefore, the district court had

jurisdiction to hear Sharma’s complaint. We now turn to Sharma’s argument that

the district court erred in granting summary judgment in favor of Appellees.

      We review the district court’s grant of summary judgment de novo,

considering all the evidence in the light most favorable to the non-movant. OSI,

Inc. v. United States, 525 F.3d 1294, 1297 (11th Cir. 2008). Summary judgment is

appropriate when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue

is “genuine” if a reasonable jury could return a verdict in favor of the non-moving

party. Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495 F.3d 1306, 1313 (11th Cir.

2007). Pro se litigants are not excused from the burden of establishing that there


                                         3
              Case: 11-10488    Date Filed: 04/04/2013   Page: 4 of 5


exists a genuine issue of material fact. Brown v. Crawford, 906 F.2d 667, 670

(11th Cir. 1990). Unsupported allegations and statements in affidavits based on

information and belief cannot raise genuine issues of fact. Ellis v. Englan, 432
F.3d 1321, 1326 (11th Cir. 2005) (per curiam). Unsworn statements may likewise

not be considered when evaluating a summary judgment motion.              Carr v.

Tatangelo, 338 F.3d 1259, 1273 n.26 (11th Cir. 2003).

      “A Section 1983 procedural due process claim requires a plaintiff to prove

three elements: (1) deprivation of a constitutionally-protected liberty or property

interest; (2) state action; and (3) constitutionally-inadequate process.” Catron v.

City of St. Petersburg, 658 F.3d 1260, 1266 (11th Cir. 2011) (internal quotation

marks omitted). Due process entitles an individual to notice and some form of

hearing before state action may deprive him of a property interest. Cryder v.

Oxendine, 24 F.3d 175, 177 (11th Cir. 1994).

      In support of their motion for summary judgment, Appellees presented

evidence that they had attempted to serve Sharma personally with notice of the

three administrative complaints, and that thereafter they had served notice of all

three via publication. They also presented evidence that Sharma filed a counseled

appeal in Florida state court from the administrative action. Sharma presents no

evidence to the contrary. His “affidavits” were not properly sworn, nor were they




                                        4
                Case: 11-10488      Date Filed: 04/04/2013      Page: 5 of 5


made in accordance with 28 U.S.C. § 1746. Therefore, the district court did not err

in granting Appellees’ motion for summary judgment, and we affirm. 2

       AFFIRMED.




       2
        Because, on the merits, summary judgment was appropriate as to all claims against all
defendants, we need not consider Appellees’ alternative arguments that summary judgment was
proper on the basis of absolute or qualified immunity. See Lucas v. W.W. Grainger, Inc., 257
F.3d 1249, 1256 (11th Cir. 2001) (noting that we may affirm summary judgment on any ground
supported by the record).
                                              5